DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s amendment filed 4/18/22 in which independent claims 1 and 10 were amended and claim 11 was added.
Allowable Subject Matter
In view of the applicant’s amendments and arguments, claims 1-11 are found to be in condition for allowance.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a system and method for implemented a virtual smart card service which includes executing a smart card application using metadata for emulating a smart card logic and simulating a physical insertion of a smart card, wherein the application metadata provides all data for the emulating, at a client side , the smart card application apart from a key from the server side, at one client on the client side: processing the smart card application logic using only the data from the application metadata, running the smart card application while retrieving the application metadata for the emulating the smart card logic without the key, identifying a first target server for at least one key operation for using the key within the smart card application, generating a key operation request while running the card application at least one key by using at least one key one identified key operation for the target and application metadata related to the client, etc. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876